The judgment of the court was pronounced by
Slidell, J.
We are of opinion, that the plaintiff is precluded from sustaining this action by the I'elease executed in favor of his father in 1835. Its terms are studiously full and comprehensive.
There was an offer by the plaintiff to show by parole that D. B. Morgan verbally acknowledged the property in question to be community property held and possessed jointly by himself and his childi'en. We think the testimony was properly excluded, so far as it would go to contradict the release or establish title in the plaintiff. We are not prepared to say, that the evidence woxxld not have been admissible, with reference to the defendants’ plea of prescription, for the pui'pose of showing the character of the defendants’ possession. But as the case is with the defendants upon the release, the evidence, if it had been admitted for the purpose of the question of prescription, would not have changed the result of the cause.
The judgment of the district court is therefore affirmed, with costs.